Title: Enclosure: Arrangement of the Companies in the First Battalion of Artillery, 1 October 1799
From: Burbeck, Henry
To: 




Names
Rank
Places


Moses Porter
Captain
Michilimackinac


James Sterrett
Lieutenant
Mississipi


Richard Whiley
  Do
Michilimackinac


Alexander Thompson
Captain
Niagara


Theophilus Elmer
Lieutenant
Mississipi


Peter Tolman
  Do
Detroit


George Demler
Captain
Dead


Joseph Campbell
Lieutenant
Mississipi


Richard Parkison
  Do
Mississipi


Piercy Pope
Captain
Natchez


Thomas Underwood
Lieutenant
Mississipi


Andrew Marshall
  Do
Mississipi



H Burbeck. Lt Coll Commandt
